Citation Nr: 0708170	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-14 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for claimed prostate 
cancer.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from January December 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
the Providence, Rhode Island, Department of Veterans Affairs 
(VA) Regional Office (RO) which confirmed and continued a 
previous denial of service connection for claimed prostate 
cancer. 

In September 2005, the Board remanded the appeal so that the 
veteran could be afforded a requested hearing.  The veteran 
appeared at a hearing before the undersigned in November 
2006.  The transcript is of record.

In March 2007, the Board granted the veteran's motion to 
advance this appeal on its docket.

FINDINGS OF FACT

1.  The veteran participated in the occupation of Hiroshima 
and Nagasaki wherein he was exposed to ionizing radiation in 
a total external dose of 0.017 rem with an upper bound total 
dose of less than 1 rem and an internal dose to the prostate 
of 0.006 rem with an upper bound committed dose to the 
prostate of 0.06 rem.  

2.  The preponderance veteran's prostate cancer, which was 
first shown medically many years after his period of active 
service, was not caused by his exposure to ionizing radiation 
in service nor is otherwise related to events during active 
service. 


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101(3), 1110, 1112, 1131, 1133, 1137, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 
(2004); 38 C.F.R. § 3.159(b).

In a letter issued in December 2003, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection.  

The December 2003 letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

With respect to the fourth element, the December 2003 VCAA 
letter contained a notation that the veteran was inform VA if 
there was any other evidence or information that he thought 
would support his claim.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claims on appeal.  In May 2006, the veteran submitted 
additional information, thereby demonstrating his actual 
knowledge of the need to submit evidence in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In the present appeal, the first three elements of Dingess 
notice are satisfied by the December 2003 letter.  The 
veteran received notice about the evidence needed to 
establish a rating and an effective date in a March 2006 
letter.  ,.  Since the claim is being denied, no rating is 
being given and no effective date is being set.  He is, 
therefore, not prejudiced by the inferred notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

VCAA notice must be provided prior to the initial denial of 
the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The December 2003 notice was provided prior to the 
appealed rating decision.  The timing deficiency in the March 
2006 notice was cured by readjudication of the claim after 
the notice was issued.  Mayfield v. Nicholson; Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained all records of treatment reported by the 
veteran; including service medical records, VA Medical Center 
records and private medical records.  

In accordance with the provisions of 38 C.F.R. § 3.311, 
discussed below, the RO obtained a medical opinion from VA' 
Chief Public Health and Environmental Hazards Officer, who is 
also a physician.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

VA has thus complied with the VCAA's notification and 
assistance requirements.  The appeal is thus ready to be 
considered on the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

Prostate cancer is not among the diseases presumptively 
service connected under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2).

Under 38 C.F.R. § 3.311, "radiogenic disease" includes 
prostate cancer.  38 C.F.R. § 3.311(b)(5).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 
C.F.R. § 3.311(a)(2). 

In such cases, the claim will be referred to VA's Under 
Secretary for Benefits who may request an opinion from the 
Under Secretary for Health.

Factual Background

The veteran's service medical records are negative for any 
complaints or diagnoses of prostate cancer.  

In November 1990, the veteran underwent a biopsy of his 
prostate that revealed benign prostate hypertrophy.

In an April 1994 surgical pathology report, the veteran's 
prostate revealed adenocarcinoma involving 10 percent of the 
tissue.  A secondary diagnosis of benign prostatic 
hyperplasia was also provided.

In July 2004, the RO received a radiation dose estimate from 
the Defense Threat Reduction Agency of the Department of 
Defense (DTRA).  The estimate was forwarded to the Under 
Secretary for Benefits, who obtaine an opinion through the 
Under Secretary of Health.  In accordance with that request 
the Chief Public Health and Environmental Hazards Officer 
provided an opinion in July 2004.  She noted the dose 
estimates supplied by DTRA, cited studies showing low 
sensitivity of the prostate to radiation, and used computer 
software to calculate a 1.11 percent probability that 
radiation had caused the veteran's prostate cancer.  She 
concluded that it was unlikely that the veteran's prostate 
cancer could be attributed to his ionizing radiation 
exposure.

In April 2006, the veteran underwent a VA examination for his 
service-connected bladder cancer.  The examiner noted that 
the veteran had a history of Gleason 4 prostate cancer that 
was diagnosed in 1994.  The examiner noted that the veteran 
was treated with radiation but had a recurrence.

In an April 2006 letter, Dr. Geraniotis stated that the 
veteran was a long-standing patient of his who had a history 
of prostate and bladder cancer.

In a November 2006 letter, Dr. Geraniotis stated that since 
the veteran was exposed to the radiation in the 1940's during 
World War II, "there is the possibility that his current 
malignancies may have some relationship to those events".

Analysis

The veteran contends that he has prostate cancer as the 
result of radiation exposure in service.  DTRA has documented 
his in-service exposure.  

Prostate cancer is not subject to presumptive service 
connection under the provisions of 38 C.F.R. § 3.309(d) 
referable to radiation exposed veterans.  The RO developed 
the veteran's claim under the relaxed evidentiary 
requirements of 38 C.F.R. § 3.311.  That process lead to an 
opinion that was against the claim.

Dr. Geraniotis arguably provided a competent medical opinion 
in support of the claim (although there is no evidence as to 
his relevant expertise).  That opinion, however, does not 
reflect any consideration of the veteran's dose estimate, and 
is not supported by citation to any scientific literature.  
It is also speculative in that it only raises the possibility 
of a relationship between in-service radiation exposure and 
service.  

The opinion provided by the Chief Public Health and 
Environmental Health Officer did consider the veteran's dose 
estimate, cited to scientific literature, and even provided a 
percentage probability (based on scientific data) that the 
prostate cancer was related to ionizing radiation.  For these 
reasons the Chief Public Health and Environmental Health 
Officer's opinion is of more probative weight than that of 
Dr. Geraniotis.

As the most probative evidence is against a link between 
prostate cancer and the ionizing radiation exposure, service 
connection based on radiation exposure is not warranted.

The veteran has not contended, nor is there any evidence, 
that prostate cancer is otherwise the result of a disease or 
injury in service.  Prostate cancer was first demonstrated in 
1994, decades after service.  Service connection could not be 
granted on the basis of the presumptions referable to chronic 
diseases including malignant tumors manifested in service or 
to a compensable degree within one year of service.  38 
U.S.C.A. §§ 1110, 1112; 38 C.F.R. § 3.309(a); see also Combee 
v. Brown, supra.  

Accordingly, the preponderance of the evidence is against the 
claim and it must be denied.


ORDER


Entitlement to service connection for prostate cancer is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


